Name: 92/2/EEC: Commission Decision of 4 December 1991 amending Council Decision 82/734/EEC as regards the list of establishments in Switzerland approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  Europe;  agri-foodstuffs
 Date Published: 1992-01-04

 Avis juridique important|31992D000292/2/EEC: Commission Decision of 4 December 1991 amending Council Decision 82/734/EEC as regards the list of establishments in Switzerland approved for the purpose of importing fresh meat into the Community Official Journal L 001 , 04/01/1992 P. 0022 - 0023 Finnish special edition: Chapter 3 Volume 40 P. 0048 Swedish special edition: Chapter 3 Volume 40 P. 0048 COMMISSION DECISION of 4 December 1991 amending Council Decision 82/734/EEC as regards the list of establishments in Switzerland approved for the purpose of importing fresh meat into the Community (92/2/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 91/497/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Commission Directive 89/321/EEC (4), and in particular Article 4 thereof, Whereas the procedure to be followed to amend or supplement the lists of establishments approved in third countries for the importation of fresh meat into the Community has been established by Commission Decision 90/13/EEC (5); Whereas a list of establishments in Switzerland, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Council Decision 82/734/EEC (6), as last amended by Commission Decision C (91) 1060 of 30 May 1991 (7); Whereas a routine inspection pursuant to Article 5 of Directive 72/462/EEC and Article 2 (1) of Commission Decision 86/474/EEC of 11 September 1986 on the implementation of the on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (8) has revealed that the level of hygiene of some establishments has altered since the last inspection; Whereas the list of establishments should therefore be amended, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/734/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 268, 24. 9. 1991, p. 69. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 133, 17. 5. 1989, p. 33. (5) OJ No L 8, 11. 1. 1990, p. 70. (6) OJ No L 311, 8. 11. 1982, p. 13. (7) OJ No C 149, 8. 6. 1991, p. 4. (8) OJ No L 279, 30. 9. 1986, p. 55. ANNEX LIST OF ESTABLISHMENTS Approval No Establishment/Address Category (*) SL CP CS B S/G P SP SR 101 Staedtischer Schlachthof, 8004 Zuerich Ã  Ã  Ã  T 102 Staedtischer Schlachthof, 3014 Bern Ã  Ã  Ã  T 103 Staedtischer Schlachthof, Basel Ã  Ã  Ã  T 107 Staedtischer Schlachthof, St Gallen Ã  Ã  Ã  (3) 115 Gustav Spiess, 9442 Berneck Ã  Ã  Ã  Ã  TF 121 Gehrig AG, 4170 Klus Ã  Ã  Ã  Ã  TF 155 Frischfleisch AG, 6210 Sursee Ã  Ã  Ã  Ã  (2) 240 Fleischhandel Cruezer AG, 7302 Landquart Ã  Ã  Ã  282 Tiefkuehllager AG, 4623 Neuendorf Ã  (1) 283 Frigo St Johann, 4056 Basel Ã  (1) 291 Kuehlhaus Neuhof AG, 9202 Gossau Ã  (1), TF 297 Tiefkuehlhaus AG, 8865 Bilten Ã  (1), TF 298 Bahnhof-Kuehlhaus AG, 4313 Moehlin Ã  (1) (*) SL: Slaughterhouse CP: Cutting premises CS: Cold store B: Bovine meat S/G: Sheepmeat/Goatmeat P: Pigmeat SP: Meat from solipeds SR: Special remarks (1) Frozen packaged meat only. (2) Pigmeat: Only packaged meat which has undergone the freezing treatment provided for in Article 3 of Directive 77/96/EEC. (3) Offal excluded. T, TF The establishments with the indication 'T' or 'TF' are authorized, within the meaning of Article 4 of Directive 77/96/EEC to perform: - the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive (T), - the freezing treatment provided for in Article 3 of the same Directive (TF).